Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 12/31/2018.
Status of Claims
This action is in reply to the application filed on 02/05/2019.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are currently rejected.
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2019, 6/6/2019, 7/10/2019, 9/30/2019, 11/8/2019, 11/25/2019, 6/30/2020, 8/7/2020, 9/23/2020, and 5/7/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “242” has been used to designate both route and control instructions in fig. 2, “255” has been used to designate both network interface and SDV sensor interface in fig. 2, “327” has been used to designate both parking meter and other vehicle in fig. 3, “646” has been used to designate both Satellite receiver and OOI data, “633” has been used to designate both LMaps and CLM, “672” has been used to designate both MP and Acceleration, “822” has been acceleration and cont I/F. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Local Map 233, OOI data 646, CLM 633, GPS 840, and Firmware 869.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 315 as mentioned in [0056], 669 as mentioned in [0103]; examiner notes that this appears as though it should read as .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 12-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Jiang (US PAT NO 10,816,973).
Regarding claim 1:

A control system (control system 111) for a self-driving vehicle ("SDV") (fig. 1, autonomous vehicle 101 with control system 111), the control system comprising:
a plurality of processing resources (see at least figs. 1-3 showing various systems and units; examiner notes that the systems and unit inherently have processors within them.); 
and memory resources to store processing instructions (see at least figs. 1-3 showing various systems and units; examiner notes that the systems and unit inherently have memory for storing instructions within them.) and a set of localization maps (fig. 3, map and route localization 311);
wherein the plurality of processing resources execute the processing instructions to implement one of at least two modes for operating the SDV (As described, the decision system 110 may utilize subsystems for providing driving decisions including a deliberation subsystem 310 and an intuitive subsystem 320. [col 6, lines 58-60];), the processing instructions including
(i) a first set of processing instructions that are executable by at least a first processing resource of the plurality resources (fig. 3, deliberation subsystem 310) to implement a first mode in which the SDV is controlled using the set of localization maps (fig. 3, localization module 301;),
and (ii) a second set of processing instructions that are executable by at least a second processing resource (fig. 3, intuitive subsystem 320) to implement a second mode in which the SDV is controlled using a neural network component (The intuitive subsystem 320 may utilize a model-based approach to determine driving decisions. The model 124 may be of any suitable type of learning model that may .
Regarding claim 2:
Jiang teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang further teaches:
wherein the first processing resource is operable as part of a first control sub-system (fig. 3, deliberation subsystem 310),
and wherein the second processing resource is operable as part of a second control sub- system (fig. 3, intuitive subsystem 320), and wherein the first control sub-system is independent of the second control sub-system (fig. 3 shows that subsystems 310 and 320 are separate and distinct system.).
Regarding claim 3:
Jiang teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources (switching module 313) execute the processing instructions to select one of the at least two modes to operate the SDV (A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301, prediction module 303, and perception module 302. Based on the one or more types of data  based on a current location of the SDV (The analysis may determine various factors that may be weighted. The switching module 313 may perform the analysis to determine a set of driving or environment conditions. A driving condition may include the complexity of the driving environment. For example, driving on an empty two lane highway with minimal traffic may be considered less complex than a congested intersection with various types of vehicles and pedestrian traffic. Another condition may include whether the environment is familiar to the system. For example, navigating a regular route may be more familiar, and thus, more predictable than navigating backroads that may have minimal map and traffic data. [col 7, lines 19-37]; examiner notes that a current location would fall under "environmental condition" of the applied art.).
Regarding claim 4:
Jiang teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources (switching module 313) execute the processing instructions to select one of the at least two modes to operate the SDV (A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301, prediction module 303, and perception module 302. Based on the one or more types of data received, the switching module 313 may perform an analysis to determine which subsystem (deliberation or intuitive) to invoke. [col 7, lines 19-37]) based on at least a portion of a planned route or location for the SDV (Accordingly, the deliberation .
Regarding claim 5:
Jiang teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources (switching module 313) execute the processing instructions to select one of the at least two modes to operate the SDV (Based on the one or more types of data received, the switching module 313 may perform an analysis to determine which subsystem (deliberation or intuitive) to invoke. [col 7, lines 22-25]) based on at least one of a pickup or destination location for a passenger of the SDV (A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301, prediction module 303, and perception module 302. [col 7, lines 19-22]; examiner .
Regarding claim 10:
Jiang in view of Ramezani teach all the limitations of claim 9, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources switch from the first mode to the second mode while the SDV is continuously operational on a trip (if the vehicle enters a traffic intersection from a highway, the complexity threshold may be met and the switching module 313 may switch driving control from the intuitive subsystem 320 to the deliberation subsystem 310 [col 7, lines 52-55]; examiner notes that the cited portion indicates that the switches are made in real time while the vehicle is in operation.).
Regarding claim 12:
Jiang teaches:
A method for operating a self-driving vehicle ("SDV") (FIG. 5 is an example flow diagram illustrating a method of invoking a driving decision subsystem according to an embodiment of the disclosure. Process 500 may use processing logic which may include software, hardware, or a combination thereof. For example, process 500 may be performed by a system (e.g. systems 100 or 300), or a computing device or device. [col 9, lines 6-12]), the method being implemented by one or more processing resources of the SDV (process 500 may be performed by a system (e.g. systems 100 or 300) [col 9, lines 6-12]) and comprising: 
(a) obtaining a current location of the SDV (In 501, the system may receive one or more types of data during operation of the vehicle. The one or more types of data may include at least perception data of a driving environment surrounding the vehicle. The one or more types of data may also include location information of the vehicle, or map or real-time traffic information. [col 9, lines 13-19]); 
(b) selecting, based on a current location of the SDV (In 502, the system may provide autonomous driving control for the vehicle using a decision system. The decision system may switch between a deliberation subsystem and an intuitive subsystem based on an analysis of the one or more types of data. The analysis of the one or more types of data may include determining whether a familiarity threshold of the driving environment is satisfied. If the familiarity threshold is satisfied the decision system may invoke the intuitive subsystem, and if the familiarity threshold is not satisfied the decision system may invoke the deliberation subsystem. [col 9, lines 20-29]), one of 
(i) an autonomous localization mode, utilizing a localization map that is stored with or accessible to the SDV, to autonomously operate the SDV (fig. 3, deliberation subsystem 310; fig. 3, localization module 301), 
or (ii) an autonomous neural network mode, using a neural network component that implements one or more machine learning models to autonomously operate the SDV (fig. 3, intuitive subsystem 320; The intuitive subsystem 320 may utilize a model-based approach to determine driving decisions. The model 124 may be of any suitable type of learning model that may implement any suitable learning techniques such as supervised, unsupervised, hybrid, active learning etc. In one embodiment, the model 124 may include a deep neural network model. The model 124 may reside on the vehicle, on a server, or ; 
and (c) autonomously operating the SDV on at least a segment of a planned route using the selected one of the autonomous localization mode (fig. 5, step 503) or the autonomous neural network mode (fig. 5, step 504).
Regarding claim 13:
Jiang teaches all the limitations of claim 12, upon which this claim is dependent.
Jiang further teaches:
wherein (b) includes determining whether a set of localization maps that are stored or available to the SDV are available or accurate (The switching module 313 may perform the analysis to determine a set of driving or environment conditions. A driving condition may include the complexity of the driving environment. For example, driving on an empty two lane highway with minimal traffic may be considered less complex than a congested intersection with various types of vehicles and pedestrian traffic. Another condition may include whether the environment is familiar to the system. For example, navigating a regular route may be more familiar, and thus, more predictable than navigating backroads that may have minimal map and traffic data. [col 7, lines 26-37]; the switching module 313 may determine whether to switch subsystems based on the availability of rules. [col 7, lines 56-58]; examiner notes that Jiang establishes that the condition and/or availability of map data would be considered as part of its determination as minimal map data would be less accurate and missing map info would not provide the rules required for localization.), based on the current location (A switching module 313 .
Regarding claim 14:
Jiang teaches all the limitations of claim 12, upon which this claim is dependent.
Jiang further teaches:
wherein (b) includes determining whether a set of localization maps that are stored or available to the SDV are available or accurate (The switching module 313 may perform the analysis to determine a set of driving or environment conditions. A driving condition may include the complexity of the driving environment. For example, driving on an empty two lane highway with minimal traffic may be considered less complex than a congested intersection with various types of vehicles and pedestrian traffic. Another condition may include whether the environment is familiar to the system. For example, navigating a regular route may be more familiar, and thus, more predictable than navigating backroads that may have minimal map and traffic data. [col 7, lines 26-37]; the switching module 313 may determine whether to switch subsystems based on the availability of rules. [col 7, lines 56-58]; examiner notes that Jiang establishes that the condition and/or availability of map data would be considered as part of its determination as minimal map data would be less accurate and missing map info would not provide the rules required for localization.), along a remainder of the planned route from the current location (A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic .
Regarding claim 17:
Jiang teaches all the limitations of claim 12, upon which this claim is dependent.
Jiang further teaches:
while the SDV is operating on the planned route (if the vehicle enters a traffic intersection from a highway, the complexity threshold may be met and the switching module 313 may switch driving control from the intuitive subsystem 320 to the deliberation subsystem 310 [col 7, lines 52-55]; examiner notes that the cited portion indicates that the switches are made in real time while the vehicle is in operation.), switching as between one of the autonomous localization mode and the autonomous neural network mode (In 502, the system may provide autonomous driving control for the vehicle using a decision system. The decision system may switch between a deliberation subsystem and an intuitive subsystem based on an analysis of the one or more types of data. The analysis of the one or more types of data may include determining whether a familiarity threshold of the driving environment is satisfied. If the familiarity threshold is satisfied the decision system may invoke the intuitive subsystem, and if the familiarity threshold is not satisfied the decision system may invoke the deliberation subsystem. [col 9, lines 20-29]), based on the current location of the SDV relative to a boundary of a region (Accordingly, the deliberation subsystem 310 may be invoked when driving within a particular type of environment such as a complex driving environment, or unfamiliar or new environments [col 7, lines 38-41]; examiner notes that new environments would include an area that the vehicle has either not been to before or  that is covered by a set of localization maps that are stored or available to the SDV (fig. 3, map and route information 311).
Regarding claim 18:
Jiang teaches:
A non-transitory computer-readable medium that stores instructions (fig. 3, decision system 110 inherently has a medium to store instructions on.), that when executed by a set of processing instructions that are resident on a self-driving vehicle ("SDV") (fig. 1, decision system 110 are within autonomous vehicle 101.), cause the SDV to perform operations (fig. 3, control module 305, control system 111) that include: 
(a) obtaining a current location (In 501, the system may receive one or more types of data during operation of the vehicle. The one or more types of data may include at least perception data of a driving environment surrounding the vehicle. The one or more types of data may also include location information of the vehicle, or map or real-time traffic information. [col 9, lines 13-19]); 
(b) selecting, based on a current location of the SDV (In 502, the system may provide autonomous driving control for the vehicle using a decision system. The decision system may switch between a deliberation subsystem and an intuitive subsystem based on an analysis of the one or more types of data. The analysis of the one or more types of data may include determining whether a familiarity threshold of the driving environment is satisfied. If the familiarity threshold is satisfied the decision system may invoke the , one of 
(i) an autonomous localization mode, utilizing a localization map (fig. 3, deliberation subsystem 310; fig. 3, localization module 301), 
or (ii) an autonomous neural network mode, using a neural network component that implements one or more machine learning models (fig. 3, intuitive subsystem 320; The intuitive subsystem 320 may utilize a model-based approach to determine driving decisions. The model 124 may be of any suitable type of learning model that may implement any suitable learning techniques such as supervised, unsupervised, hybrid, active learning etc. In one embodiment, the model 124 may include a deep neural network model. The model 124 may reside on the vehicle, on a server, or on both. For example, the model 124 may reside on the vehicle (e.g. storage), but may work in conjunction with a model 124 on a server (e.g. via a wireless connection). [col 7, lines 8-18]); 
and (c) autonomously operating on at least a segment of a planned route using the selected one of the autonomous localization mode (fig. 5, step 503) or the autonomous neural network mode (fig. 5, step 504).
Regarding claim 19:
Jiang teaches all the limitations of claim 18, upon which this claim is dependent.
Jiang further teaches:
wherein (b) includes determining whether a set of localization maps that are stored or available to the SDV are available or accurate (The switching module 313 may perform the analysis to determine a set of driving or environment conditions. A driving more predictable than navigating backroads that may have minimal map and traffic data. [col 7, lines 26-37]; the switching module 313 may determine whether to switch subsystems based on the availability of rules. [col 7, lines 56-58]; examiner notes that Jiang establishes that the condition and/or availability of map data would be considered as part of its determination as minimal map data would be less accurate and missing map info would not provide the rules required for localization.), based on the current location (A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301 [col 7, lines 19-21]; examiner notes that current location is a part of the localization/traffic module 301.).
Regarding claim 20:
Jiang teaches all the limitations of claim 18, upon which this claim is dependent.
Jiang further teaches:
wherein (b) includes determining whether a set of localization maps that are stored or available to the SDV are available or accurate (The switching module 313 may perform the analysis to determine a set of driving or environment conditions. A driving condition may include the complexity of the driving environment. For example, driving on an empty two lane highway with minimal traffic may be considered less complex than a congested intersection with various types of vehicles and pedestrian traffic. Another more predictable than navigating backroads that may have minimal map and traffic data. [col 7, lines 26-37]; the switching module 313 may determine whether to switch subsystems based on the availability of rules. [col 7, lines 56-58]; examiner notes that Jiang establishes that the condition and/or availability of map data would be considered as part of its determination as minimal map data would be less accurate and missing map info would not provide the rules required for localization.), along a remainder of the planned route from the current location (A switching module 313 (or decision system 110) may receive one or more types of data from the map and route information 311, the localization/traffic module 301 [col 7, lines 19-21]; examiner notes that route remaining info is a part of the route information module 311.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US PAT NO 10,816,973) in view of Ramezani (US PAT NO 10,394,243).
Regarding claim 6:
Jiang teaches all the limitations of claim 1, upon which this claim is dependent.
Jiang does not explicitly teach that each processing resource is always generating an output as the decision of which processing method to be used is decided before the process is run, not chosen after. However, Jiang does state that processes are capable of being run in parallel (“Moreover, some operations may be performed in parallel rather than sequentially.” [col 12, lines 6-7]) so therefore it would be within the scope of one having ordinary skill in the art to have either chosen to only run the selected process (to save on computing energy) or run both in parallel to have both calculations ready to have a more responsive system able to switch more quickly. However, Ramezani explicitly teaches calculating multiple processes in parallel and then choosing the desired process after.
Jiang does not explicitly teach, however Ramezani teaches:
wherein the plurality of processing resources execute the processing instructions (fig. 1, motion planner 140 showing normal path plan generator 145 and safe path plan generator 146 working in parallel.; According to embodiments, the motion planner 140 may include a normal path plan generator 145, a safe path plan generator 146, and a hybrid path plan generator 147 to generate the decisions 142 in the form of one or more path plans. [col 10, lines 55-59]) to repeatedly (The computing device may similarly receive an output from each of the first processing resource executing the first set of processing instructions (normal path generator 145) and the second processing resource executing the second set of processing instructions (safe path planner 146).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jiang to include the teachings as taught by Ramezani to provide a secondary decision making calculation to provide a backup option should the need arise to make a quick switch due to a lack of response from the other process or the secondary system produces a more advantageous result.
Regarding claim 7:
Jiang in view of Ramezani teach all the limitations of claim 6, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources implement the first mode 
while using an output of the first processing resource executing the first set of processing instructions to generate a first set of control instructions for operating the SDV (fig. 5, step 503).
Ramezani further teaches:
wherein the plurality of processing resources implement the first mode (fig. 11, step 1120 (receive updated normal path)) by discarding an output of the second processing resource executing the second set of processing instructions (after the computing system generates the updated hybrid operation path plan (or in response to receiving the updated set of signals), the computing device may discard the safe path plan of the original hybrid operation path plan. [col 30, lines 19-23]), while using an output of the first processing resource executing the first set of processing instructions to generate a first set of control instructions for operating the SDV (If a valid updated normal path plan is received (“YES”), processing may return to block 1105 in which the computing system may generate, based on an updated set of signals descriptive of an updated current state of the environment in which the autonomous vehicle is operating, an updated hybrid operation path plan having an additional time period and comprising an updated normal path plan and an updated safe path plan. The updated normal path plan is intended to move the autonomous vehicle toward the destination during a first portion of the additional time period [col 30, lines 6-15]).
Regarding claim 8:
Jiang in view of Ramezani teach all the limitations of claim 7, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources implement the second mode (FIG. 4 is an example process flow diagram of invoking rule-based or model-based decision making according to an embodiment of the disclosure. Diagram 400 shows a process flow of a system (e.g. system 100, 300) providing driving control. The system may operate a vehicle 401 (e.g. autonomously) by implementing an invoked decision system such as a deliberation system 310 (or deliberation mode), which may use rule-based decision making 405, an intuitive system 320 (or intuitive mode), which may use model-based decision making 406 as described above. [col 8, lines 43-53])
while using the output of the second processing resource executing the second set of processing instructions to generate a second set of control instructions for operating the SDV (fig. 5, step 504).
Ramezani further teaches:
wherein the plurality of processing resources implement the second mode (fig. 11, step 1120 (no path leading to step 1130)) by discarding (examiner notes that by determining the that normal path plan is deficient it would inherently discard it as it decides to implement the safe path plan.) the output of the first processing resource executing the first set of processing instructions, while using the output of the second processing resource executing the second set of processing instructions to generate a second set of control instructions for operating the SDV (If a valid updated normal path plan is not received (“NO”), the computing device may, at block 1125, continue to cause the autonomous vehicle to follow the normal path plan until the first portion of the time period expires (“NO”). Upon expiration of the first portion of the time period .
Regarding claim 9:
Jiang in view of Ramezani teach all the limitations of claim 8, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources switch from the second mode to the first mode (The system may include a framework that allows a decision system to switch between a deliberate rule-based decision framework and an intuitive machine-learning model-based decision framework. [col 2, lines 15-18])
and by switching from using the output of second processing resource executing the second set of processing instructions to generate the second set of control instructions to using the output of the first processing resource executing the first set of processing instructions to generate a third set of control instructions for operating the SDV (see at least fig. 4 where the system analyzes data 403 to choose to switch between methods 405 and 406.).
Ramezani further teaches:
by switching from discarding the output of the first processing resource to discarding the output of the second processing resource (when moving from one method to the other method one would inherently have to go from discarding one output to discarding the other output. Examiner also notes that this is a reversal of going from discarding the second output to discarding the first output which would be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art , and by switching from using the output of second processing resource executing the second set of processing instructions to generate the second set of control instructions to using the output of the first processing resource executing the first set of processing instructions to generate a third set of control instructions for operating the SDV (when moving from one method to the other method one would inherently have to go from using one output to using the other output. Examiner also notes that this is a reversal of going from using the first output to using the second output which would be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP 2144.04(VI)(A).).
Regarding claim 11:
Jiang in view of Ramezani teach all the limitations of claim 9, upon which this claim is dependent.
Jiang further teaches:
wherein the plurality of processing resources switch from the first mode to the second mode 
and by switching from using the output of first processing resource executing the first set of processing instructions to generate the first set of control instructions to using the output of the second processing resource executing the second set of processing instructions to generate a fourth set of control instructions for operating the SDV (see at least fig. 4 where the system analyzes data 403 to choose to switch between methods 405 and 406.).
Ramezani further teaches:
by switching from discarding the output of the second processing resource to discarding the output of the first processing resource (examiner notes when moving from one method to the other method one would inherently have to go from discarding one output to discarding the other output.), and by switching from using the output of first processing resource executing the first set of processing instructions to generate the first set of control instructions to using the output of the second processing resource executing the second set of processing instructions to generate a fourth set of control instructions for operating the SDV (examiner notes when moving from one method to the other method one would inherently have to go from using one output to using the other output.).
Regarding claim 15:
Jiang teaches all the limitations of claim 12, upon which this claim is dependent.
Jiang further teaches:
while the SDV is operating on the planned route (examiner notes that this process is constantly run while the vehicle is moving along the route.), generating an output from a corresponding control sub-system of each of the autonomous localization mode  and the autonomous neural network mode (fig. 3, output of intuitive subsystem 320).
Jiang does not explicitly teach that each processing resource is always generating an output as the decision of which processing method to be used is decided before the process is run, not chosen after. However, Jiang does state that processes are capable of being run in parallel (“Moreover, some operations may be performed in parallel rather than sequentially.” [col 12, lines 6-7]) so therefore it would be within the scope of one having ordinary skill in the art to have either chosen to only run the selected process (to save on computing energy) or run both in parallel to have both calculations ready to have a more responsive system able to switch more quickly. However, Ramezani explicitly teaches calculating multiple processes in parallel and then choosing the desired process after.
Jiang does not explicitly teach, however Ramezani teaches:
repeatedly receiving (The computing device may similarly perform and repeat blocks (1110), (1115), and (1120) indefinitely or as necessary. [col 30, lines 23-25]), while the SDV is operating on the planned route, generating an output from a corresponding control sub-system of each of the (fig. 1, motion planner 140 showing normal path plan generator 145 and safe path plan generator 146 working in parallel.; According to embodiments, the motion planner 140 may include a normal path plan generator 145, a safe path plan generator 146, and a hybrid path plan generator 147 to generate the decisions 142 in the form of one or more path plans. [col 10, lines 55-59]) 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jiang to include the teachings as taught by Ramezani to provide a secondary decision making calculation to provide a backup option should the need arise 
Regarding claim 16:
Jiang in view of Ramezani teaches all the limitations of claim 15, upon which this claim is dependent.
Jiang further teaches:
wherein (c) includes controlling the SDV using the output of the corresponding control sub-system for the selected one of the autonomous localization mode (fig. 5, step 503) or the autonomous neural network mode (fig. 5, step 504).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Creusot (US PUB NO 2020/0081448) discloses an occlusion detection system for an autonomous vehicle is described herein, where a signal conversion system receives a three-dimensional sensor signal from a sensor system and projects the three-dimensional sensor signal into a two-dimensional range image having a plurality of pixel values that include distance information to objects captured in the range image. A localization system detects a first object in the range image, such as a traffic light, having first distance information and a second object in the range image, such as a foreground object, having second distance information. An occlusion polygon is defined around the second object and the range image is provided to an object perception system that excludes information within the occlusion polygon to determine a configuration of the first object. 
Zhu (US PUB NO 2018/0307233) discloses a replanning determination mechanism is utilized to determine whether an ADV needs replanning of the route or trajectory based on the driving status and conditions of the ADV at the point in time, such as, for example, the difference between the planned position and the actual position, difference between a current speed and a target speed, and a difference between a current heading direction and a target heading direction. Such differences as a whole represents an error between the planning and the actual response from the ADV. If the error is greater than a predetermined threshold, replanning may be performed; otherwise, a regular planning is performed.
Hicok (US PUB NO 2019/0265703) discloses a system and method for an on-demand shuttle, bus, or taxi service able to operate on private and public roads provides situational awareness and confidence displays. The shuttle may include ISO 26262 Level 4 or Level 5 functionality and can vary the route dynamically on-demand, and/or follow a predefined route or virtual rail. The shuttle is able to stop at any predetermined station along the route. The system allows passengers to request rides and interact with the system via a variety of interfaces, including without limitation a mobile device, desktop computer, or kiosks. Each shuttle preferably includes an in-vehicle controller, which preferably is an AI Supercomputer designed and optimized for autonomous vehicle functionality, with computer vision, deep learning, and real time ray tracing accelerators. An AI Dispatcher performs AI simulations to optimize system performance according to operator-specified system parameters.
King (US PUB NO 2020/0189573) discloses a vehicle may include a primary system and a secondary system to validate operation of the primary system and to control the vehicle to avoid collisions. For example, the secondary system may receive multiple trajectories from the primary system, such as a primary trajectory and a secondary, contingent, trajectory associated with a deceleration or other maneuver. The secondary system may determine if a trajectory is associated with a potential collision, if the trajectory is consistent with a current or previous pose, if the trajectory is compatible with a capability of the vehicle, etc. The secondary system may select the primary trajectory if valid, the secondary trajectory if the primary trajectory is invalid, or another trajectory generated by the secondary system if the primary trajectory and the secondary trajectory are invalid. If no valid trajectory is determined, the vehicle may decelerate at a maximum rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665